Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 8, 2016

                                      No. 04-15-00688-CV

                 IN THE ESTATE OF CARLOS AGUILAR, DECEASED,

                   From the County Court at Law No 2, Webb County, Texas
                            Trial Court No. 2012-PB4-000048 L2
                           Honorable Jesus Garza, Judge Presiding

                                         ORDER
        Appellant’s brief was originally due on February 29, 2016. Neither the brief nor a
motion for extension of time was filed. Appellant is represented on appeal by Mr. Ryan Grant
Anderson. On March 9, 2016, this court ordered Mr. Anderson file appellant’s brief no later than
March 30, 2016. Our order cautioned Mr. Anderson that if he failed to file the brief by this date
or failed to reasonably explain the reason for his failure to do so, this appeal would be dismissed
for want of prosecution. TEX. R. APP. P. 38.8(a)(1). On March 31, 2015, Mr. Anderson filed a
motion asking for a two-day extension of time to file the brief, and this court granted the
extension to April 1, 2016. The brief has not been filed.

        Accordingly, Mr. Anderson is hereby ORDERED to show cause in writing, no later than
April 18, 2016, why this appeal should not be dismissed for want of prosecution. See TEX. R.
APP. P. 38.8(a)(1); 42.3(b), (c). Failure to respond by April 18, 2016 will result in the dismissal
of this appeal. TEX. R. APP. P. 38.8(a).

        On April 5, 2016, appellee filed a motion for sanctions, asserting the appeal is frivolous
and citing Mr. Anderson’s failure to file appellant’s brief. Appellee’s motion for sanctions is
ORDERED HELD IN ABEYANCE.

        The Clerk of this court shall cause a copy of this order to be served on Mr. Anderson by
certified mail, return receipt requested, and by United States mail.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court